DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the instant application and are examined on the merits herein. 

Priority
The instant application claims priority to Foreign Patent application no. EP/19168830.8 filed on 04/12/2019. All claims receive priority to 04/12/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wearable sensing device (Claims 1, 8, and 10) and the second attachment region (Claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both the downward facing surface (Fig. 3A) and the wire (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30a-b, 32, 38a-b, 48, and 66a-b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 38 (pg. 7 line 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character 207 is pointing to an incorrect structure in Fig. 3C. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract contains multiple paragraphs and is over 150 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The word “disposable” is written as “disposale” (pg. 4 line 9).
The word “attachment” is written as “atachment” (pg. 6 line 2).
The “further elastics” are referred to by an incorrect reference number (pg. 7 line 10).
The word “an” is written as “and” (pg. 7 line 29).
The word “backsheet” is written as “bacsheet” (pg. 8 line 12).
The word “releasable” is written as “releaseable” (pg. 9 line 21; pg. 10 line 7).  
The end of the sentence requires “).” (pg. 13 line 32).
The word “the” should be capitalized at the beginning of a sentence (pg. 14 line 5).
The “upper fixture” is referred to by an incorrect reference number (pg. 15 lines 20 and 24).
Appropriate correction is required.
The use of the terms Bluetooth, BTLE, Cytofreeze, 3M, and TestWorks, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2, 6-7, 9-11, and 13 are objected to because of the following informalities:  
The word “releasable” is written as “releaseable” (Claim 2, line 6; Claim 9, line 2; Claim 11, line 4).
The word “fastening” is written as “fastenening” (Claim 2, line 7; Claim 11 line 4).
The preamble requires a comma before the word “wherein” (Claim 6, line 1; Claim 7, line 1; Claim 9, line 1).
The word “comprising” should be “comprises” (Claim 10, line 13).
The word “comprises” should be “comprise” (Claim 13, line 3). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A second attachment region is not disclosed within the instant application, in either the specification or the drawings. It is unclear from the specification what a second attachment region would be used for in the invention of the instant application. The examiner is treating the second attachment region as though it is used in the same manner as the attachment region disclosed, as a placemen.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the waist region" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the word “the” to “a”.
Claim 5 recites the limitation “a wearable sensing device” in line 2. This limitation is unclear in whether the wearable sensing device of claim 5 is the same device as recited in claim 1, which claim 5 is dependent upon. The examiner is treating the device of claim 5 as though it is the same device as recited in claim 1. 
Claim 5 recites the limitation "the wetness indicator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the word “the” to “a” or by changing the claim dependency to claim 4.
Claim 8 recites the limitation "the waist region" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the word “the” to “a”.
Claim 8 recites the limitation “a wearable sensing device” in line 13. This limitation is unclear in whether the wearable sensing device at this point in the claim is the same device as recited in line 6. The examiner is treating the devices as though they are the same device. 
Claim 11 recites the limitation "the front waist region" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the word “the” to “a”.
Claim 13 recites the limitation "the second attachment region" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the word “the” to “a”.
Claims 2-4, 6-7, and 9 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    357
    399
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    226
    279
    media_image2.png
    Greyscale

Fig. 3 and 3A of Jeutter.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no US/2002/0070868 A1 to Jeutter (PTO-892).
Regarding claim 1, Jeutter discloses an absorbent article (20 article) comprising a topsheet (100 topsheet), a backsheet (102 backsheet), an absorbent core (90 absorbent) between the topsheet and the backsheet (para. 0026 lines 4-5), fastening elements (98 fasteners) for securing the article around the waist of a wearer (para. 0027 lines 10-14), an attachment region (96 attachment region) for securing the fastening elements (98 fasteners) in the waist region (82 front waist region) and for securing a wearable sensing device (Fig. 3 as annotated above- 500 external sensor comprising components 52 and 68) to the side of the backsheet (102 backsheet) opposite to the absorbent core (Fig. 3A as annotated above- showing 90 absorbent core on opposite side of 102 backsheet from 500 external sensor); wherein the attachment region (96 attachment region) comprises a single discrete material (Fig. 3, showing 96 attachment region as one part) and the attachment region (96 attachment region) overlies a sensor attachment point S (Fig. 3 as annotated above- showing indirect attachment point of 52 interrogator coil of 500 external sensor and 50 transponder coil of 502 internal sensor at least partially within 96 attachment region).
Jeutter further discloses that the status signaling system (Fig. 3A as annotated above- 24 signaling system comprising 500 external sensor and 502 internal sensor) is located at the monitored portion of the article (Abstract lines 6-8) which can be at any desired region of the article (para. 0047 lines 1-2); therefore, the point at which the interrogator (52 interrogator coil) and transponder (50 transponder coil) coils of the external and internal sensors (Fig. 3A as annotated above- 500 and 502 external and internal sensors) are indirectly connected (sensor attachment point S) can be at any point on the article. 
Jeutter differs from the instantly claimed invention in that Jeutter does not explicitly disclose the sensor attachment point S defined as a point placed on the longitudinal axis at a distance of one quarter of length L of the absorbent article starting from a front edge of the absorbent article; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the sensor attachment point S of Jeutter to be placed at one quarter length from the front edge of the absorbent article on the longitudinal axis as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jeutter would not operate differently with the claimed sensor attachment point S placement and since the status signaling system can be placed at any desired region of the article the device would function appropriately having the claimed placement. Further, applicant places no criticality on the claimed placement, indicating simply that the placement is ¼ length (pg. 6 lines 27-29) and does not provide any further explanation on the placement.  
Regarding claim 2, Jeutter discloses that the article (20 article) comprises a front waist region (82 front waist region), a back waist region (80 back waist region), and a central region (84 crotch region) between the front and back waist regions (para. 0027 lines 4-7; Fig. 1 showing 84 crotch region between 82 front waist region and 80 back waist region), wherein the attachment region (96 attachment region) overlies at least a part of the front waist region (Fig. 3 showing 96 attachment region overlying 82 front waist region) and overlies at least a part of the absorbent core (Fig. 3 as annotated above- 500 external sensor overlies 96 attachment region and Fig. 3A as annotated above- 500 external sensor overlies 90 absorbent; by these arrangements, 96 attachment region would overlie 90 absorbent), the attachment region (96 attachment region) comprises first surface comprising outwardly facing fibres (para. 0040 lines 1-7), wherein the fastening elements (98 fasteners) comprise a fastening surface comprising outwardly facing fibres (para. 0040 lines 1-7), and wherein the outwardly facing fibres (fibers of 96 attachment region and 98 fasteners) interact to form a releasable attachment between the fastening elements (98 fasteners) and the attachment region (para. 0040 lines 1-7; 96 attachment region).
Regarding claim 3, Jeutter discloses that the interacting outwardly facing fibres (fibers of 96 attachment region and 98 fasteners) comprise hooks and loops (para. 0040-0041 lines 7-14 and 1-5).
Regarding claim 4, Jeutter discloses that the absorbent article (20 article) further comprises a wetness indicator (Fig. 3A as annotated above- 502 internal sensor comprising components 26, 46, and 50), the wetness indicator (Fig. 3A as annotated above- 502 internal sensor) being in liquid communication with the absorbent core (90 absorbent) on one side of the backsheet (Fig. 3A as annotated above- 502 internal sensor in direct contact with 90 absorbent), and wherein the attachment region (96 attachment region) overlies at least part of the wetness indicator (Fig. 3 as annotated above- 50 transponder coil of 502 internal sensor covered by 96 attachment region on the outside of 102 backsheet) on the opposing side of the backsheet (Fig. 3A as annotated above- 502 internal sensor on the inside of 102 backsheet).
Regarding claim 8, Jeutter discloses a system comprising: a) article (20 article) comprising a topsheet (100 topsheet), a backsheet (102 backsheet), an absorbent core (90 absorbent) between the topsheet and the backsheet (para. 0026 lines 4-5), fastening elements (98 fasteners) for securing the article around the waist of a wearer (para. 0027 lines 10-14), an attachment region (96 attachment region) for securing the fastening elements (98 fasteners) in the waist region (82 front waist region) and for securing a wearable sensing device (Fig. 3 as annotated above- 500 external sensor comprising components 52 and 68) to the side of the backsheet (102 backsheet) opposite to the absorbent core (Fig. 3A as annotated above- showing 90 absorbent core on opposite side of 102 backsheet from 500 external sensor); wherein the attachment region (96 attachment region) comprises a single discrete material (Fig. 3, showing 96 attachment region as one part) and the attachment region (96 attachment region) overlies a sensor attachment point S (Fig. 3 as annotated above- showing indirect attachment point of 52 interrogator coil of 500 external sensor and 50 transponder coil of 502 internal sensor at least partially within 96 attachment region); and b) a wearable sensing device (Fig. 3A as annotated above- 500 external sensor), wherein the wearable sensing device (Fig. 3A as annotated above- 500 external sensor) comprises a housing (68 housing), and wherein a part of the housing (68 housing) cooperates with the attachment region (96 attachment region) to releasably secure (para. 0040-0041 lines 1-7 and 1-5, 96 attachment region comprising hooks or loops for releasable securement) the wearable sensing device (para. 0074 lines 1-12, 68 housing can include hooks or loops; Fig. 3A as annotated above- 500 external sensor connected to 96 attachment region) to the absorbent article (20 article).
Jeutter further discloses that the status signaling system (Fig. 3A as annotated above- 24 signaling system comprising 500 external sensor and 502 internal sensor) is located at the monitored portion of the article (Abstract lines 6-8) which can be at any desired region of the article (para. 0047 lines 1-2); therefore, the point at which the interrogator (52 interrogator coil) and transponder (50 transponder coil) coils of the external and internal sensors (Fig. 3A as annotated above- 500 and 502 external and internal sensors) are indirectly connected (sensor attachment point S) can be at any point on the article. 
Jeutter differs from the instantly claimed invention in that Jeutter does not explicitly disclose the sensor attachment point S defined as a point placed on the longitudinal axis at a distance of one quarter of length L of the absorbent article starting from a front edge of the absorbent article; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the sensor attachment point S of Jeutter to be placed at one quarter length from the front edge of the absorbent article on the longitudinal axis as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jeutter would not operate differently with the claimed sensor attachment point S placement and since the status signaling system can be placed at any desired region of the article the device would function appropriately having the claimed placement. Further, applicant places no criticality on the claimed placement, indicating simply that the placement is ¼ length (pg. 6 lines 27-29) and does not provide any further explanation on the placement.  
Regarding claim 9, Jeutter discloses that the housing (68 housing) is provided with outwardly facing fibres (para. 0074 lines 1-12, 68 housing can include hooks or loops) which interact to form a releasable attachment (para. 0040-0041 lines 1-7 and 1-5, 96 attachment region comprising hooks or loops for releasable securement) between the housing (68 housing) of the wearable sensing device (Fig. 3A as annotated above- 500 external sensor connected to 96 attachment region) and the attachment region (96 attachment region).
Regarding claim 10, Jeutter discloses a method of attaching a wearable sensing device (Fig. 3A as annotated above- 500 external sensor) to an absorbent article (20 article) wherein the method comprises the steps of: providing an absorbent hygiene article (20 article) comprising a topsheet (100 topsheet), a backsheet (102 backsheet), and an absorbent core (90 absorbent) between the topsheet and the backsheet (para. 0026 lines 4-5), fastening elements (98 fasteners) for securing the article in a waist region around the waist of a wearer (para. 0027 lines 10-14), and an attachment region (96 attachment region) for securing the fastening elements (98 fasteners) in the waist region (82 front waist region) and for securing a wearable sensing device (Fig. 3 as annotated above- 500 external sensor comprising components 52 and 68) to the side of the backsheet (102 backsheet) opposite to the absorbent core (Fig. 3A as annotated above- showing 90 absorbent core on opposite side of 102 backsheet from 500 external sensor); wherein the attachment region (96 attachment region) comprises a single discrete material (Fig. 3, showing 96 attachment region as one part) and in that the attachment region (96 attachment region) overlies a sensor attachment point S (Fig. 3 as annotated above- showing indirect attachment point of 52 interrogator coil of 500 external sensor and 50 transponder coil of 502 internal sensor at least partially within 96 attachment region); and releasably attaching the wearable sensing device (Fig. 3A as annotated above- 500 external sensor) to the absorbent article (20 article) wherein the wearable sensing device (Fig. 3A as annotated above- 500 external sensor) comprises a housing (68 housing), wherein at least part of an outer surface of the housing (68 housing) comprises a sensing device attachment region (para. 0074 lines 1-12, 68 housing can include hooks or loops) which cooperates with the attachment region (para. 0040-0041 lines 1-7 and 1-5, 96 attachment region comprising hooks or loops for releasable securement; Fig. 3A as annotated above- 500 external sensor connected to 96 attachment region) of the disposable absorbent article (20 article).
Jeutter further discloses that the status signaling system (Fig. 3A as annotated above- 24 signaling system comprising 500 external sensor and 502 internal sensor) is located at the monitored portion of the article (Abstract lines 6-8) which can be at any desired region of the article (para. 0047 lines 1-2); therefore, the point at which the interrogator (52 interrogator coil) and transponder (50 transponder coil) coils of the external and internal sensors (Fig. 3A as annotated above- 500 and 502 external and internal sensors) are indirectly connected (sensor attachment point S) can be at any point on the article. 
Jeutter differs from the instantly claimed invention in that Jeutter does not explicitly disclose the sensor attachment point S defined as a point placed on the longitudinal axis at a distance of one quarter of length L of the absorbent article starting from a front edge of the absorbent article; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the sensor attachment point S of Jeutter to be placed at one quarter length from the front edge of the absorbent article on the longitudinal axis as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jeutter would not operate differently with the claimed sensor attachment point S placement and since the status signaling system can be placed at any desired region of the article the device would function appropriately having the claimed placement. Further, applicant places no criticality on the claimed placement, indicating simply that the placement is ¼ length (pg. 6 lines 27-29) and does not provide any further explanation on the placement.  
Regarding claim 11, Jeutter discloses that the attachment region (96 attachment region) in at least a part of the waist region (Fig. 3 showing 96 attachment region overlying 82 front waist region) comprises first surface comprising outwardly facing fibres (para. 0040 lines 1-7), wherein the fastening elements (98 fasteners) comprise second surface comprising outwardly facing fibres (para. 0040 lines 1-7), and wherein the outwardly facing fibres (fibers of 96 attachment region and 98 fasteners) interact to form a releasable attachment between the fastening elements (98 fasteners) and the attachment region (para. 0040 lines 1-7; 96 attachment region).
Regarding claim 12, Jeutter discloses that the interacting outwardly facing fibres (fibers of 96 attachment region and 98 fasteners) comprise hooks and loops (para. 0040-0041 lines 1-14 and 1-5).
Regarding claim 13, Jeutter discloses that the attachment region (96 attachment region) comprises hooks and/or loops (para. 0040-0041 lines 1-14 and 1-5); however, Jeutter differs from the instantly claimed invention in that Jeutter fails to disclose a second attachment region in a part of the central region between the front and back waist regions.
As best understood in view of the 112(a) rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the backsheet in a part of the central region of Jeutter to comprise a second attachment region to provide for another area of attachment for a sensor device or an alternate placement for the fasteners, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding claim 14, Jeutter discloses that the absorbent article (20 article) further comprises a wetness indicator (Fig. 3A as annotated above- 502 internal sensor comprising components 26, 46, and 50), the wetness indicator (Fig. 3A as annotated above- 502 internal sensor) being in liquid communication with the absorbent core (90 absorbent) on one side of the backsheet (Fig. 3A as annotated above- 502 internal sensor in direct contact with 90 absorbent), and wherein the attachment region (96 attachment region) overlies at least part of the wetness indicator (Fig. 3 as annotated above- 50 transponder coil of 502 internal sensor covered by 96 attachment region on the outside of 102 backsheet) on the opposing side of the backsheet (Fig. 3A as annotated above- 502 internal sensor on the inside of 102 backsheet).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeutter as applied to claim 1 above, and further in view of U.S. Patent 8,440,877 B2 to Collins (PTO-892).
The disclosures of Jeutter are explained in the rejection of claim 1 above. 
Regarding claims 5-7, Jeutter differs from the instantly claimed invention in that Jeutter fails to disclose that the article comprises graphic placement indicators for the wearable sensing device.
Collins teaches an article (20 absorbent article) comprising a graphic indication printed on the backsheet (col. 8 lines 58-64, graphic designs printed on 40 outer cover; col. 9 lines 45-50, 120 attachment region absent of graphics while 40 outer cover maintains graphics) or on the attachment region (col. 9 lines 22-37, 120 attachment region comprising graphics, colors, or shapes) for the placement of a wearable sensing device (110 signaling device) overlying a wetness indicator (col. 6 lines 51-60, 110 signaling device overlying 104 and 106 conductive pads). Further, as Collins teaches the same function of the graphics (col. 9 lines 38-44; to indicate proper positioning of a wearable sensing device) as the instant application, the functional relationship between the graphics and the absorbent article is not considered new or non-obvious and therefore, is considered nonfunctional printed matter which does not patentably distinguish the claimed product from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781